Citation Nr: 0314147	
Decision Date: 06/27/03    Archive Date: 07/03/03	

DOCKET NO.  00-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently evaluated at 50 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefit sought on appeal.  The veteran, 
who had active service from June 1976 to September 1981, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Symptomatology associated with the veteran's 
schizophrenia produces total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for paranoid type 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decision, as 
well as the Statement of the Case and the Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In particular, the veteran was 
provided with the schedular criteria he needed to satisfy in 
order to warrant a higher evaluation.  In addition, while the 
RO did not apply the VCAA to the veteran's claim, the Board 
provided notice to the veteran of the VCAA in March 2003.  
The veteran responded to that notice in April 2003.  Under 
these circumstances the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are relevant private and VA medical records.  
In addition, the veteran has been afforded VA examinations in 
order to assess the severity of his disability.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
Board would also point out that since this decision 
represents a complete grant of the benefit sought on appeal 
any deficiencies in the notice and assistance requirements of 
the VCAA are effectively moot.  Accordingly, the case is 
ready for appellate review.  

The veteran essentially contends that the current evaluation 
assigned for his schizophrenia does not accurately reflect 
the severity of his disability.  He maintains that his 
disability is so severe that it warrants a 100 percent 
evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered to be adequate to compensate for considerable 
loss of working time from exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The veteran's disability is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9203.  The 
next higher 70 percent evaluation contemplates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation under Diagnostic 
Code 9203 contemplates total occupational and social 
impairment due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's disability is more severe than 
currently evaluated and that there is a question of which two 
disability evaluations more nearly approximates the veteran's 
overall disability picture.  The Board acknowledges that 
there is evidence that supports the veteran's claim for an 
increased evaluation, as well as evidence that would tend to 
show the veteran's disability is appropriately evaluated.

For example, many of the VA and private medical records 
describe the veteran as alert and oriented and some records 
assigned a Global Assessment of Functioning (GAF) score of 
60, which would be consistent with moderate symptoms.  
Private and VA treatment records appear to reflect that the 
veteran relates well with treating health care providers and 
the Board notes that the veteran presented coherent and 
relevant testimony at a personal hearing in connection with 
his claim for service connection in June 1998.

At this point, the Board does acknowledge that the veteran's 
disability picture is complicated by substance abuse.  There 
are references in private medical records to the veteran 
continuing to abuse drugs.  However, at the time of the April 
2000 VA examination it was indicated that drug use was 
suspected, but that there was not any recent evidence and the 
denial of the veteran of drug abuse appeared to be credible 
with respect to at least the previous year.  The examiner 
concluded that the veteran's disability at the time of the 
examination appeared to be entirely based on symptoms of 
schizophrenia, even when in the past drug addiction had been 
important.  

As for the evidence which supports the veteran's claim, the 
Board would note that VA medical records at times have signed 
a GAF of between 40 and 45, reflecting some impairment in 
reality testing or communication or major impairment in areas 
such as work or school, family relations, judgment, thinking 
or mood.  Some records reflect a neglect of personal care, 
and a record dated in January 2001 reported that the veteran 
presented for his appointment "wearing his usual attire which 
is dirty and he does not attend to grooming and hygiene on a 
consistent basis."  Records from the veteran's treating 
physician, Steve Miller, D.O., reflect that the veteran 
continues to experience significant symptomatology associated 
with his schizophrenia, despite treatment.  A January 2000 
statement from Dr. Miller indicates that the veteran's 
symptoms included extreme paranoia, grossly impaired 
judgment, agitation, lability, unpredictability, agitation 
and hostility.  

With respect to the VA examinations, a September 1999 VA 
examination indicates that the veteran's claims file had been 
reviewed and that following the examination the impression 
was that the veteran suffered from paranoid schizophrenia, 
poorly under control.  The examiner was of the opinion that 
the veteran did not appear employable at the present time, 
and judging by the history, the prognosis appeared to be 
guarded.  A further examination performed in April 2000 by 
the same examiner concluded with an assessment that there was 
no question that the veteran had paranoid schizophrenic 
process that was unrelated to his drug abuse.  He had a 
totally flat affect and a persistence of delusional thinking 
in spite of heavy doses of anti-psychotic medication.  It was 
noted that the type of auditory hallucinations the veteran 
experienced were more typical of schizophrenia then of the 
hallucinations you would expect from organic brain syndrome 
secondary to drug abuse.  The examiner also stated that there 
was no question that the veteran was still having some 
psychotic symptoms that were disabling.  It was noted that 
the veteran was under intense treatment for schizophrenia but 
was still having psychotic symptoms.  The examiner assigned a 
Global Assessment of Functioning of 50, due to the 
persistence of some mild hallucinatory behavior and the 
unrealistic thinking, indicating serious impairment in his 
occupational and social life.  

In addition, the Board would note that the veteran is 
receiving benefits from the Social Security Administration 
based solely on his schizophrenia.  Lastly, following a VA 
hospitalization of the veteran in early August 2002 for 
treatment of his schizophrenia, it was noted upon hospital 
discharge that the veteran was currently competent, but was 
not employable.  

As indicated above, the Board believes that the evidence 
demonstrates that the veteran's disability is more severe 
than currently evaluated, and that there is a question as to 
which of two disability evaluations more nearly approximates 
his overall disability picture.  In this regard, the Board 
notes that the veteran meets some of the criteria for both 
the 70 and 100 percent evaluations.  Nevertheless, the 
veteran continues to experience psychotic manifestations such 
as auditory and visual hallucinations despite what has been 
called intense treatment.  There are also opinions from VA 
treating and examining physicians that clearly and 
unequivocally state that the veteran is unemployable due to 
his service-connected psychiatric disability.  Therefore, 
resolving any reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's disability warrants a 
100 percent evaluation.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for paranoid type 
schizophrenia is granted. 



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

